Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


NASER HINEITI,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) CASE NO: 1:20-cv-1369
                                              )
ELI LILLY & COMPANY,                          )
                                              )
               Defendant.                     )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff Naser Hineiti (“Plaintiff” or “Hineiti”), by counsel, brings this lawsuit

against Eli Lilly & Company pursuant to Title VII of the Civil Rights Act of 1964 (hereinafter

“Title VII”), 42 U.S.C. §2000e, et. seq., as amended, and the Age Discrimination in Employment

Act of 1967 (hereinafter “ADEA”), 29 U.S.C. §621, et. seq.

                                             I. Parties

       2.      At all times relevant to this action, Hineiti resided within the Southern District of

Indiana.

       3.      Defendant is a corporation that does business within the Southern District of

Indiana.

       4.      Hineiti is an “employee” as that term is defined by 42 U.S.C. §2000e(f) and 29

U.S.C. §630(b).

       5.      Defendant is an “employer” as that term is defined by 42 U.S.C. §2000e(b) and 29

U.S.C. §630(b).
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 2 of 10 PageID #: 2




                                    II. Jurisdiction and Venue

          6.    This Court has jurisdiction over the subject matter of this complaint pursuant to

28 U.S.C. § 1331, 28 U.S.C. § 1343; 42 U.S.C. §2000e-(5), and 29 U.S.C. §626.

          7.    Hineiti exhausted his administrative remedies by filing charge no. 470-2019-

04598 with the U.S. Equal Employment Opportunity Commission and receiving the appropriate

notice of suit rights. Hineiti files the instant matter within ninety (90) days of receipt of said

notice.

          8.    All facts, events, and transactions giving rise to this lawsuit occurred within the

geographic environs of the Southern District of Indiana; thus, venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                      III. Factual Allegations

          9.    On June 24, 2014, Defendant hired the Plaintiff, Naser Hineiti, a male Middle

Eastern male born in Palestine/Jordan, as an Engineering Advisor in the Device and Packaging

Group as Tech Advisor. Hineiti currently works as an Engineering Advisor in the Delivery,

Device and Connected Solutions Group.

          10.   Throughout Hineiti’s employment, he has met or exceeded all of Defendant’s

legitimate employment expectations.

          11.   Hineiti has consistently met his annual targets and goals, and fulfilled all

requirements for his promotion requests.

          12.   On or about November 5, 2015, Hineiti filed a charge of national origin

discrimination against Defendant with the Equal Employment Opportunity Commission

(“EEOC”). The charge alleged that Defendant discriminated against Hineiti by not permitting


                                                   2
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 3 of 10 PageID #: 3




him to apply for promotions and assigning his direct reports to others. The charge named Andy

Ratz as the decision maker.

       13.     Defendant continued to hire or promote less qualified American, Caucasian,

female, and/or significantly younger individuals to positions to which it had not permitted Hineiti

to apply.

       14.     These positions included leading the product development group. Defendant

promoted less qualified non-Palestinian, non-Middle Eastern and/or female employees who were

significantly younger than Hineiti in 2017. The decision maker on each of these hires was Senior

Director of Delivery & Device Development Andy Ratz.

       15.     On May 10, 2019, Hineiti met with the Senior Director of Platforms and Portfolio

Karthik Vaideeswaren and his direct supervisor, Research Fellow Ron Iaocca, to discuss

Hineiti’s interest in an opening in the pilot plan/machine shop/3D print.

       16.     As Hineiti managed the machine shop/3D plan when he first joined Defendant, all

of the participants in this discussion thought he would be a great fit. Vaideeswaren told Hineiti

that he had to run the transfer by Ratz. A few days later, Vaideeswaren told Hineiti that Ratz did

not support the move, stating that the position was not a good fit for Hineiti, and that it would

better fit a younger engineer.

       17.     Hineiti sought promotion to a Senior Engineering Advisor.

       18.     In about June, 2019, Senior Research Fellow David Collins, who had previously

supported Hineiti’s promotion to a Senior Engineering Advisor, told Hineiti that he no longer

supported Hineiti for promotion.




                                                 3
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 4 of 10 PageID #: 4




       19.     Iaocca refused to perform a succession management with Hineiti, despite being

instructed by HR to do so.

       20.     On or about September 9, 2019 Hineiti was denied promotion to a Senior

Engineering Advisor.

       21.     Hineiti is the most senior member in the group who has not received a promotion.

       22.     Defendant promoted a Caucasian American engineer less qualified than Hineiti to

be a Engineering Director over Hineiti.

       23.     Iaocca and Collins told Hineiti that he did not have sufficient portfolio projects to

be promoted to Senior Engineering Advisor.

       24.     Having portfolio projects is not mentioned as a qualification in published

guidelines for the promotion process. As Hineiti’s work supports portfolios, he has met this

requirement for promotions.

       25.     Hineiti has requested to work on portfolio, and his requested transfer to the

machine shop would have provided him opportunities to work on portfolio. His requests have

been denied.

       26.     Last year, Defendant hired a 35 year old to work on portfolios.

       27.     In August, 2019, Iaocca took Hineiti’s only direct report engineer, thus taking

Hineiti’s access to leadership content and communications, leadership development, and

potential for growth as a leader.

       28.     On September 26, 2019, Hineiti filed an EEOC charge of discrimination against

Defendant based upon age, race, color, national origin, sex and retaliation.




                                                 4
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 5 of 10 PageID #: 5




       29.     The charge alleged that Defendant discriminated against Hineiti by failing to

promote or transfer him, and failing to provide him with work necessary for promotion. The

charge named Andy Ratz and Ron Iacocca as decision makers.

       30.     Hineiti’s filing of charges of discrimination against Defendant with the EEOC

constitute activity protected under Title VII and the ADEA.

       31.     Defendant continued to hire less qualified female, American, Caucasian and/or

significantly younger individuals to positions to which it had not permitted Hineiti to apply.

These positions included leading the product development group.

       32.     On October 1, 2019, Defendant promoted a Caucasian American female, age 34 to

the role of DDCS Director - Human Factors & Systems Engineering, and a Caucasian American

male, 35 to the role of DDCS Director - Mechanical Engineering.

       33.     Hineiti was not permitted to compete for these roles. The decision maker on each

of these hires was Senior Director of Delivery & Device Development Andy Ratz.

       34.     On or about December 10, 2019, Hineiti met with his supervisor, Ron Iacocca, for

his 2019 annual review.

       35.     Iacocca acknowledged that Hineiti had met and exceeded his goals for the year,

and that members from all his active projects provided positive feedback to his leadership

contributions, without exception.

       36.     Iacocca nonetheless told Hineiti that he did not meet Iacocca’s expectations.

       37.     As a result, Defendant reduced Hineiti’s bonus by 50%, and he received no equity

and no raise for the first time in his employment by Defendant.




                                                 5
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 6 of 10 PageID #: 6




        38.     In February 2020, Iacocca removed Hineiti as sponsor of lunch and learn

seminars, and replaced him with a Caucasian American female in her 30s.

        39.     On March 23, 2020, Iacocca issued Hineiti a written warning and Performance

Improvement Plan (“PIP”).

        40.     Hineiti had not previously received discipline for his performance. The PIP

imposes requirements upon Hineiti not imposed upon younger, female, Caucasian and/or

American similarly-situated employees and has no end date.

        41.     The reasons proffered by Defendant for failing to promote or transfer Hineiti, for

issuing him a written warning, and of issuing him a PIP are pretextual.

        42.     Hineiti’s profit share and raises are below average year after year, and below

Caucasian American colleagues in his group.

        43.     Hineiti has been discriminated against by Defendant in pay due to his sex, age,

national origin, and/or in retaliation for his protected activity.

        44.     Hineiti has been discriminated against by Defendant in failing to promote or

transfer him and/or in damaging his ability to advance his career because of his national origin,

race, color, and/or sex and/or because he complained of discrimination, in violation of Title VII,

and or because of his age, in violation of the ADEA.

        45.     Hineiti has been and continues to be economically and emotionally harmed

because of Defendant’s discriminatory actions.




                                                   6
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 7 of 10 PageID #: 7




                                     IV. Legal Allegations
                                 Count One - Age Discrimination

          46.    Hineiti incorporates paragraphs one (1) through forty-five (45) of his Complaint

herein.

          47.    Defendant intentionally and willfully discriminated against Hineiti because of

his age.

          48.    Defendant has treated similarly-situated younger employees more favorably than

Hineiti.

                            Count Two - Title VII: Sex Discrimination

          49.    Hineiti hereby incorporates paragraphs one (1) through forty-eight (48) of this

Complaint.

          50.    Defendant’s actions discriminated against Hineiti on the basis of his sex.

          51.    Defendant treated similarly-situated female, employees more favorably with

respect to promotions, terms and conditions of employment, and discipline than Hineiti.

          52.    Defendant acted intentionally, willfully, with knowledge that its actions violated

federal law, and/or with reckless disregard for Hineiti’s legally protected rights when it violated

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

          53.    Hineiti has suffered harm as a result of Defendant’s unlawful acts.

                Count Three - Title VII - Race and National Origin Discrimination

          54.    Hineiti hereby incorporates paragraphs one (1) through fifty-three (53) of this

Complaint.

          55.    The City’s actions discriminated against Hineiti on the basis of his race and/or



                                                  7
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 8 of 10 PageID #: 8




national origin.

       56.     Similarly-situated Caucasian, non-middle eastern, American and/or non-

Palestinian/Jordanian employees were treated more favorably with respect to promotions, the

terms and conditions of employment, and discipline than Hineiti.

       57.     Defendant acted intentionally, willfully, with knowledge that its actions violated

federal law, and/or with reckless disregard for Hineiti’s legally protected rights when it violated

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

       58.     Hineiti has suffered harm as a result of the Defendant’s unlawful acts.

                                Count Four - ADEA – Retaliation

       59.     Plaintiff hereby incorporates paragraphs one (1) through fifty-eight (58) of his

Complaint.

       60.     Plaintiff engaged in statutorily-protected activities, including filing charges of

discrimination.

       61.     Defendant took adverse employment actions against Plaintiff in retaliation for his

engaging in these statutorily-protected activities.

       62.     Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard for Plaintiff’s rights as protected by the ADEA.

                               Count Five - Title VII – Retaliation

       63.     Plaintiff hereby incorporates paragraphs one (1) through sixty-two (62) of his

Complaint.

       64.     Plaintiff engaged in statutorily-protected activities, including filing charges of

discrimination.


                                                  8
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 9 of 10 PageID #: 9




        65.       Defendant took adverse employment actions against Plaintiff in retaliation for his

engaging in these statutorily-protected activities.

        66.       Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard for Plaintiff’s rights as protected by Title VII.



                                         V. Requested Relief

        WHEREFORE, Plaintiff, Naser Hineiti, respectfully requests that this Court find for him

and order that:

        1.        Defendant pay lost wages and benefits to Plaintiff;

        2.        Defendant pay liquidated damages to Plaintiff in the amount of two (2) times the

                  amount of back pay owed to Plaintiff;

        3.        Defendant pay compensatory and punitive damages to Plaintiff;

        4.        Defendant pay pre- and post-judgment interest to Plaintiff;

        5.        Defendant pay Plaintiff’s attorneys’ fees and costs incurred in litigating this

                  action; and

        6.        Defendant pay to Plaintiff any and all other legal and/or equitable damages that

                  this Court determines appropriate and just to grant.




                                                    9
Case 1:20-cv-01369-JMS-TAB Document 1 Filed 05/12/20 Page 10 of 10 PageID #: 10




                                DEMAND FOR JURY TRIAL

        Comes now the Plaintiff, Naser Hineiti, by counsel, and demands a trial by jury on all

 issues deemed so triable.

                                                     Respectfully submitted,



                                                     John H. Haskin (7576-49)
                                                     Paul A. Logan (17661-02)
                                                     JOHN H. HASKIN & ASSOCIATES
                                                     255 North Alabama Street, 2nd Floor
                                                     Indianapolis, IN 46204
                                                     Telephone:     (317) 955-9500
                                                     Facsimile:     (317) 955-2570
                                                     E-Mail: jhaskin@jhaskinlaw.com
                                                     E-Mail: plogan@jhaskinlaw.com
                                                     Counsel for Plaintiff, Naser Hineiti




                                                10
